Case 3:19-cv-00453-MMH-MCR Document 36 Filed 07/17/20 Page 1 of 3 PageID 372




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


   NATALIE KUHR, on behalf of herself
   and all others similarly situated,

                               Plaintiff,

   v.                                                       Case No. 3:19-cv-453-J-34MCR

   MAYO CLINIC JACKSONVILLE
   and PROFESSIONAL SERVICE
   BUREAU, INC.,

                               Defendants.


                                            ORDER

          THIS CAUSE is before the Court on the Plaintiff’s Unopposed Motion for

   Preliminary Approval of Class Action Settlement, Certification of the Settlement Class,

   Approval of Class Notice, Scheduling of Final Approval Hearing, and Incorporated

   Memorandum of Law (Doc. 35; Motion), filed on June 3, 2020. Plaintiff attaches to the

   Motion a Class Action Settlement Agreement and Release Pursuant to Federal Rule 23

   executed by all parties (Doc. 35-1; Settlement Agreement) and the Declaration of Jordan

   A. Shaw, Esq. in Support of Plaintiff’s Motion for Class Certification (Doc. 35-4; Shaw

   Decl.). The Settlement Agreement also contains two exhibits: Exhibit A, which is a

   proposed order granting the instant Motion (Doc. 35-2) and Exhibit B, which is a proposed

   class notice (Doc. 35-3; Proposed Notice). In the Motion, Plaintiff states that the parties

   have reached a proposed settlement of the claims raised in this putative class action. As

   such, pursuant to Rule 23, Federal Rules of Civil Procedure (Rule(s)), Plaintiff requests

   that the Court do the following: (1) conditionally certify a class action for settlement
                                               -1-
Case 3:19-cv-00453-MMH-MCR Document 36 Filed 07/17/20 Page 2 of 3 PageID 373




   purposes only, (2) preliminarily approve the proposed settlement, (3) appoint Plaintiff as

   Class Representative and Plaintiff’s counsel as Class Counsel for settlement purposes,

   (4) establish a schedule to complete the tasks necessary to effectuate the proposed

   settlement, and (4) provide that, if the settlement is not finally approved or terminates for

   any other reason, the parties shall retain, without prejudice, all objections, arguments,

   and defenses with respect to class certification. See Motion at 1. Plaintiff represents that

   Defendants agree to the requested relief for settlement purposes. Id. However, upon

   review of these filings, the Court has several concerns regarding the proposed class

   definition, the terms of the Settlement Agreement, and the Proposed Notice. As such,

   the Court finds it necessary to set this matter for a hearing to address the Court’s

   concerns. In light of the foregoing, it is

          ORDERED:

      1. Plaintiff’s Unopposed Motion for Preliminary Approval of Class Action Settlement,

          Certification of the Settlement Class, Approval of Class Notice, Scheduling of Final

          Approval Hearing, and Incorporated Memorandum of Law (Doc. 35) is TAKEN

          UNDER ADVISEMENT.

      2. The matter is set for a HEARING on the Motion to take place on THURSDAY,

          JULY 23, 2020, at 10:00 a.m. before the Honorable Marcia Morales Howard,

          United States District Judge.

      3. The hearing will be held by video teleconferencing using Zoom. The Courtroom

          Deputy Clerk will separately send participants an Outlook invitation with the link,

          meeting ID, and password. Information on how others can observe the proceeding

          can be found on the Court’s website, https://www.flmd.uscourts.gov/coronavirus-

                                                -2-
Case 3:19-cv-00453-MMH-MCR Document 36 Filed 07/17/20 Page 3 of 3 PageID 374




         and-email-filing-information. Participants should dress in appropriate court attire

         and appear in front of an appropriate professional background. You are hereby

         reminded that under Local Rule 4.11(a)(2), United States District Court, Middle

         District of Florida, “the taking of photographs, the operation of recording or

         transmission devices, and the broadcasting or televising of proceedings in any

         courtroom or hearing room of this Court, or the environs thereof, either while the

         Court is in session or at recesses between sessions when Court officials,

         attorneys, jurors, witnesses or other persons connected with judicial proceedings

         of any kind are present, are prohibited.” Violation of these prohibitions may result

         in sanctions, including removal of court issued media credentials, restricted entry

         to future hearings, denial of entry to future hearings, or any other sanctions

         deemed necessary by the Court.

      DONE AND ORDERED in Jacksonville, Florida, on July 16, 2020.




   lc11
   Copies to:

   Counsel of Record




                                              -3-
